Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 3/27/2021.
Claims 1-18 are pending.

Claim Objections
Claims 10 is objected to because of the following informalities:  
In claim 10 (line 17 in page 23), “obect” should be “object”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-8, 10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S Publication No. 2017/0018086) in view of JAGADEESAN et al. (U.S. Publication No. 2022/0051431) (hereafter, "JAGADEESAN").
Regarding claim 1, Zhang teaches an image forming system for constructing a whole image of an object comprising: an interface configured to ([0007] method may also include determining a plurality of projection locations corresponding to each feature point in the first and second sets of feature points, the determining including for each feature point, coupling position data and orientation data, selecting at least one constraint and applying the constraint to the coupled position data and orientation data, and estimating a camera pose, and providing, to a stitching module, the updated camera pose associated with each feature point in which the stitching module is configured to stitch the plurality of image frames to generate a 3D image of the scene based on the estimated camera pose; [0045] stitching module 120 can use the estimates to stitch together a panoramic scene) sequentially acquire images of partial areas of the object captured by a camera ([0070] the system 100 can obtain a sequence of images. The sequence of images may be captured with a mobile device 102 and obtained from the device 102 or another computing device or storage device. The sequence of images can include a plurality of image frames of any or all portions of a scene; [0026] In operation of device 102, a user can access a camera (also can be referred to as a capture device) on device 102), wherein two images of the partial areas of the surface include overlap portions ([0049] module 120 can analyze captured image data to determine at least one overlap between images), wherein the sequential images correspond to a three dimensional (3D) surface of the object ([0042] The bundle adjustment module 118 may include at least one processor configured to access at least a portion of the sequence of images to adjust the portion for rendering in 3D space, for example. In some implementations, the bundle adjustment module 118 is configured to correct for deviations in movement in a plurality of portions of the sequence of images. In some implementations, the system 107 may also include a stitching module configured to stitch a plurality of portions of the sequence of images to generate a 3D image of the scene), wherein the geometrical information of the object is provided ([0029] pose information for an object can be expressed by combining three linear displacement coordinates (x, y, z) of any reference point on the object, as well as the three inclination angles (i.e., Euler angles (φ, θ, Ψ)) that may describe the pitch, yaw and roll of the object ... the absolute pose is expressed with absolute pose data (φ, θ, Ψ, x, y, z) that represents Euler rotated object coordinates expressed in world coordinates (Xo, Yo, Zo) with respect to a reference location, such as, for example, the world origin. Other conventions for expressing pose data in 3D space and representing all six degrees of freedom (i.e., three translational degrees of freedom and three rotational degrees of freedom) are also supported), wherein an initial pose of the camera is provided ([0043] Such data can be used to estimate an initial estimate for a camera pose associated with the mobile device 102 ...  An initial estimate may be calculated using the camera pose with respect to calibrating a mapping of 3D feature points in a scene to 2D feature points in the scene in combination with using geometrical measurements of objects in the scene); a memory to store computer-executable programs including a pose estimation method and a stitching method; and an image stitching processor configured to perform steps of: ([0045] The bundle adjustment module 118 can receive estimated camera pose information from the pose estimation module 116 ... The course optimization can be used to stitch the frames in the bundle together (i.e., using stitching module 120). Any number of bundles can be generated from frames within captured image content. The pose estimation module 116 can estimate pose for one or more frames in each bundle and the bundle adjustment module 118 and stitching module 120 can use the estimates to stitch together a panoramic scene; [0030] The pose estimation module 116 can use one or more constraints 124 to estimate the pose for particular images. Such constraints 124 can be motivated by the available resources used (e.g., memory resources, computational resources, and capture configuration limitations) when capturing panoramic images with a mobile device), estimating poses with respect to the sequential images based on relative camera poses ([0009] The system may include a pose estimation module with at least one processor configured to estimate a camera pose for a sequence of images; [0021] The application can receive the images as they are captured and begin to estimate camera position and camera orientation information (i.e., camera pose) for each image; [0022] Coupling the camera orientation information with the camera position information can ease the calculations used to estimate camera pose; [0073] At block 408, the system 100 can select a first initial camera pose associated with the first image frame and a second initial camera pose associated with the second image frame. The first and second initial camera poses may correspond to a hypothesis of location and pose information for image frames captured with mobile device 102); projecting the sequential images into a 3D surface of the object based on the camera pose estimations ([0077] The process 400 can also include providing a stitching module, the estimated camera pose associated with each feature point, the stitching module configured to stitch the plurality of image frames to generate a 3D image of a scene; estimating a camera pose; [0108] providing, to a stitching module, the updated camera pose associated with each feature point, the stitching module configured to stitch the plurality of image frames to generate a 3D image of the scene based on the estimated camera pose)-; constructing a two-dimensional (2D) image ([0021] The application can employ algorithms described in this disclosure to provide two-dimensional (2D) and/or three-dimensional (3D) panoramic or omnistereo panoramic images using captured image content and estimated camera pose information associated with the mobile device) by interpolating projected surface images ([0050] the stitching module 120 can be configured to generate 3D stereoscopic images based on images obtained with mobile device 102. The stitching module 120 can be configured to blend pixels and/or image-strips from multiple image portions. In some implementations, blending can be based on flow fields as determined by an image interpolation component ... module 120 can generate, by interpolation of surrounding images, one or more images that are not part of the captured images); outputting the constructed 2D image via the interface ([0021] The application can employ algorithms described in this disclosure to provide two-dimensional (2D) and/or three-dimensional (3D) panoramic or omnistereo panoramic images using captured image content and estimated camera pose information associated with the mobile device).
Zhang does not teach estimating relative camera poses of each image pair by solving a perspective-n-point(P-n-P) if there is an overlap between the image pair.
However, JAGADEESAN teaches estimating relative camera poses of each image pair by solving a perspective-n-point(P-n-P) if there is an overlap between the image pair ([0221] Compared to obtaining correct matches, detecting consistent sets of feature points from two overlapped images is relatively easier. Based on this observation, we modified the R1PPnP method to dynamically update the feature matching relationships as follows: The camera pose is updated in an iterative process and the re-projection of stored feature points is updated accordingly; [0149] FIG. 6 shows pseudocode that generally illustrates a process 200 that uses the R1PPnP algorithm to estimate a pose).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method and device of Zhang to incorporate the step/system of modifying the R1PPnP method to update the feature matching relationships from two overlapped images and using the R1PPnP algorithm to estimate a pose taught by JAGADEESAN. 
The suggestion/motivation for doing so would have been to improve the accuracy for pose estimation by using PnP algorithm. ([0005] the ability to handle outliers is important for extending PnP algorithms into practical applications, particularly, those that necessitate or benefit from accuracy and precision; [0109] One mechanism for handling outliers is to combine a perspective-n-point (PnP) (n=3 or 4) algorithm with the random sample consensus (RANSAC)-based scheme to eliminate outliers, and then perform a more accurate PnP algorithm with the remaining inliers to refine the result; [0159] The refinement stage makes pose estimation results more accurate based on the detected inliers; [0117] The fact that outliers have a much greater impact on PnP accuracy than image Gaussian white noise makes it is necessary for the PnP algorithm to handle outliers efficiently; [0211] A flow chart of a 3D reconstruction method 500, which is based on SLAM as well as DynmaicR1PPnP … A first module 504 tracks the camera motion between adjacent video frames according to ORB feature matching, which is mainly based on a novel and robust PnP algorithm called DynamicR1PPnP. A second module 508 aims to refine the camera motion estimation results at key frames and eliminate the accumulative error). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Zhang with JAGADEESAN to obtain the invention as specified in claim 1.
Regarding claim 3, the combination of Zhang and JAGADEESAN teaches all the limitations of claim 1 above. JAGADEESAN teaches wherein the images of partial areas are captured by the camera which is modeled as a six-degree-of-freedom (6-DoF) pin-hole camera ([0216] R1PPnP is based on a pin-hole camera model; [0281] Wit has 6-DoFs, which is determined by the differences between the first four components of dual-quaternion Wi1t and Wi2t). Motivation for this combination has been stated in claim 1.
Regarding claim 4, the combination of Zhang and JAGADEESAN teaches all the limitations of claim 1 above. Zhang teaches wherein each of the camera poses is determined by a three-dimensional Euler angle vector and a three-dimensional translation vector ([0029] pose information for an object can be expressed by combining three linear displacement coordinates (x, y, z) of any reference point on the object, as well as the three inclination angles (i.e., Euler angles (φ, θ, Ψ)) that may describe the pitch, yaw and roll of the object. Accordingly, the absolute camera pose for a 3D environment can be measured using an invariant object/feature located in the 3D environment. In some implementations, the absolute pose is expressed with absolute pose data (φ, θ, Ψ, x, y, z) that represents Euler rotated object coordinates expressed in world coordinates (Xo, Yo, Zo) with respect to a reference location, such as, for example, the world origin. Other conventions for expressing pose data in 3D space and representing all six degrees of freedom (i.e., three translational degrees of freedom and three rotational degrees of freedom) are also supported). Motivation for this combination has been stated in claim 1.
Regarding claim 5, the combination of Zhang and JAGADEESAN teaches all the limitations of claim 1 above. Zhang teaches wherein the camera poses are estimated for all images ([0009] The system may include a pose estimation module with at least one processor configured to estimate a camera pose for a sequence of images; [0039] The pose estimation module 116 may include at least one processor configured to estimate a camera pose for a sequence of images; [0073] At block 408, the system 100 can select a first initial camera pose associated with the first image frame and a second initial camera pose associated with the second image frame). Motivation for this combination has been stated in claim 1.
Regarding claim 6, the combination of Zhang and JAGADEESAN teaches all the limitations of claim 1 above. JAGADEESAN teaches wherein the relative camera pose estimation is performed by solving a perspective-n-point (PnP) problem ([0190] In order to overcome the difficulties in feature matching and improve the robustness of mosaicking, we first propose a novel histogram voting-based method to select possible inliers from the feature matching results. Then, using the selected possible inliers as the control points, we extend our previous work and propose a novel perspective-n-points (PnP) algorithm called as DynamicR1PPnP to estimate the camera motion, which can remove incorrect and build new matches dynamically. Finally, we propose to integrate feature matching and iterative closest points (ICP)-based costs into an optimization method to refine the camera motion estimation results; [0123] According to Equation (6) and Equation (7), the PnP problem can be solved by minimizing the objective function; [0128] We first introduce the core algorithm of R1PPnP, which can be used to solve the P n P problem in outlier-free situations). Motivation for this combination has been stated in claim 1.
Regarding claim 7, the combination of Zhang and JAGADEESAN teaches all the limitations of claim 1 above. JAGADEESAN teaches wherein the perspective-n-point (PnP) problem uses matching points based on scale-invariant-feature transform (SIFT) features ([0210] A first module 504 tracks the camera motion between adjacent video frames according to ORB feature matching, which is mainly based on a novel and robust PnP algorithm called DynamicR1PPnP; [0215] PnP methods, which aim to estimate the position and orientation of a calibrated camera from n known matches between 3D object points and their 2D image projections, have been widely used in SLAM systems for camera motion estimation. We propose to modify and improve our previous R1PPnP work to handle the problem of small number of matching inliers in the task of tissue surface reconstruction; [0299] Feature matching is often a two-steps work. The first step detects feature points and builds matches. For example, there are many effective methods to detect key points and extract the descriptors from images, such as SIFT, SURF, ORB, A-SIFT and LIFT; [0302] Under a reasonable assumption that a non-rigid deformation can be approximatively represented by multiple locally rigid transformations, we propose a method based on the re-weighting and 1-point RANSAC (R1P-RNSC) strategy to handle matching outliers when non-rigid deformation exists). Motivation for this combination has been stated in claim 1.
Regarding claim 8, the combination of Zhang and JAGADEESAN teaches all the limitations of claim 1 above. Zhang teaches wherein a camera pose of at least a first image of the sequential images is known ([0005] obtaining a sequence of images including a plurality of image frames of a scene, detecting a first set of feature points in a first image frame, tracking the first set of feature points in a plurality of subsequent image frames and while continuing to track the first set of feature points, detecting a second set of feature points in a second image frame, tracking the second set of feature points in the plurality of subsequent image frames, and selecting a first initial camera pose associated with the first image frame and a second initial camera pose associated with the second image frame; [0071] At block 404, the system 100 can detect a first set of feature points in a first image frame and track the first set of feature points in a plurality of subsequent image frames; [0073] At block 408, the system 100 can select a first initial camera pose associated with the first image frame and a second initial camera pose associated with the second image frame). Motivation for this combination has been stated in claim 1.
With respect to claim 12, arguments analogous to those presented for claim 3, are applicable.
With respect to claim 13, arguments analogous to those presented for claim 4, are applicable.
With respect to claim 14, arguments analogous to those presented for claim 5, are applicable.
With respect to claim 15, arguments analogous to those presented for claim 6, are applicable.
With respect to claim 16, arguments analogous to those presented for claim 7, are applicable.
With respect to claim 17, arguments analogous to those presented for claim 8, are applicable.

Claim 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S Publication No. 2017/0018086) in view of Gonzalez-Banos et al. (U.S. Publication No. 2016/0063706) (hereafter, "Gonzalez-Banos").
Regarding claim 2, the combination of Zhang and JAGADEESAN teaches all the limitations of claim 1 above. The combination of Zhang and JAGADEESAN does not expressly teach wherein the camera is a high resolution digital optical camera.
However, Gonzalez-Banos teaches wherein the camera is a high resolution digital optical camera ([0004] Many mobile electronics items are now equipped with advanced optical apparatus such as on-board cameras with photo-sensors, including high-resolution CMOS arrays).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method and device of Zhang and JAGADEESAN to incorporate the step/system of having optical cameras with photo-sensors including high-resolution CMOS arrays taught by Gonzalez-Banos. 
The suggestion/motivation for doing so would have been to improve the efficiency and accuracy for pose/motion of camera. ([0097] This disclosure will teach techniques for tracking trajectory 122 of optical apparatus or phone 102, based on a reduced homography compared to traditional methods. Based on the reduced homography, the pose of camera 104 can be determined more efficiently and with sufficient frequency to track the motion in time of phone 102 as required for practical applications; [0347] any data fusion algorithm that combines the usually frequent measurements performed by the auxiliary unit can be used to improve pose recovery; [0310] in order for reduced homography H to yield accurate results the condition on the motion of optical apparatus 402 has to be enforced). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Zhang and JAGADEESAN with Gonzalez-Banos to obtain the invention as specified in claim 2.
With respect to claim 11, arguments analogous to those presented for claim 2, are applicable.

Claim 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S Publication No. 2017/0018086) in view of Shi et al. (U.S. Publication No. 2017/0103529) (hereafter, "Shi").
Regarding claim 9, the combination of Zhang and JAGADEESAN teaches all the limitations of claim 1 above. JAGADEESAN teaches wherein the camera pose estimation is updated by a robust camera pose estimation algorithm which imposes low-rankness and ([0110] REPPnP integrates an outlier rejection mechanism with camera pose estimation. It formulates the pose estimation problem as a low-rank homogeneous system in which the solution lies on its one-dimensional (1D) null space. Outlier correspondences are those rows of the linear system that perturb the null space and are progressively detected by projecting them on an iteratively estimated solution of the null space).
JAGADEESAN does not expressly teach joint sparsity.
However, Shi teaches joint sparsity ([0100] FIG. 11 shows a method of video compressive sensing for dynamic imaging that uses linear dynamical systems to model the motion manifold and employs joint structured sparsity on the motion manifold for video reconstruction; [0104] In step 1105, the observation matrix C is constructed from the estimated state sequence X and the frames of compressive sensed data zt obtained from the time independent sensing matrix Φ by solving a convex optimization problem based on joint structured sparsity).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method and device of Zhang and JAGADEESAN to incorporate the step/system of employing joint sparsity on the motion manifold for video reconstruction taught by Shi.
The suggestion/motivation for doing so would have been to improve the accuracy of the reconstruction by using motion estimation. ([0031] these motion estimates may then be used in the numerical reconstruction of the high-resolution video frame data from the compressive sensed video frame data to further improve the accuracy of the reconstructions). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Zhang and JAGADEESAN with Shi to obtain the invention as specified in claim 9.
With respect to claim 18, arguments analogous to those presented for claim 9, are applicable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHANG whose telephone number is (571)270-1277. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S. Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C CHANG/Examiner, Art Unit 2669                                                                                                                                                                                                        
/JOHN B STREGE/Primary Examiner, Art Unit 2669